McLaughlin, J.:
The defendant Annie Gallo, wife of Domenico Gallo, one of the defendants in two actions brought by this plaintiff against him and the Metropolitan Street Railway Company,'brought an action to recover damages for personal.injuries sustained by her through the negligence of the'railway company. Prior to the comniencement'of the action she'eatered into a written agreement with her attorney., which provided, among other things, as follows: “ I do hereby agree, stipulate and contract with my said attorney to pay him one-half of any settlement or recovery had in said action, and he is, in addition thereto, to receive all'costs and interests recovered or to twhich he may be entitled. And I further agree with my said attorney not to make any settlement unless he is present and receives his share in accordance with this agreement.”. That action was settled, without the knowledge or consent of the plaintiff’s attorney, for §200, and a general release given. After the settlement the attorney (this plaintiff) brought this action against the railway company and Annie Dallo, to enforce a lien which he asserted he had upon the proceeds of the settlement. The action was tried without a jury, and in the decision filed judgment was entered adjudging and decreeing that the plaintiff" had a lien upon oneJialf of the consideration for the settlement. viz., §100, and in addition thereto the costs in the negligence action to the time of the settlement, viz., §95.50, making in all. §195.50. Bach defendant appeals from this judgment. For the' feasons stated in Oishei v. Metropolitan *913Street R. Co. No. 1 (110 App. Div. 709) the judgment is erroneous, in so far as it determines that the plaintiff had a lien on §95.50, the costs in the negligence action to the time of settlement, and must he modified by deducting therefrom said süm. The judgment appealed from, therefore, is modified by deducting therefrom the sum of §95.50, and as thus modified the same is affirmed, without costs to either party. O’Brien, P. J., Ingraham, Laughlin and Clarke, JJ., concurred. Judgment modified as directed in opinion, and as modified affirmed, without costs to either party.